J-A02035-16

                                2016 PA Super 114

COMMONWEALTH OF PENNSYLVANIA                 :      IN THE SUPERIOR COURT OF
                                             :           PENNSYLVANIA
                                             :
                    v.                       :
                                             :
ERIC JAY LEED                                :
                                             :
                           Appellant         :
                                             :      No. 1231 MDA 2015

               Appeal from the Judgment of Sentence July 16, 2015
       in the Court of Common Pleas of Lancaster County Criminal Division
                        at No(s): CP-36-CR-0002136-2014

BEFORE: PANELLA, STABILE, and FITZGERALD,* JJ.

OPINION BY FITZGERALD, J.:                                FILED JUNE 01, 2016

        Appellant, Eric Jay Leed, appeals from the judgment of sentence of

twenty to sixty months’ imprisonment imposed in the Lancaster County

Court of Common Pleas for possession with intent to deliver 1 marijuana

(“PWID”). He claims a statement that a canine sweep was conducted one

year before the application for a search warrant requires all evidence against

him be suppressed.        We hold that a reviewing court (1) may consider the

entirety of the affidavit of probable cause to determine whether the

challenged statement constitutes a typographical error and (2) find a

substantial    basis     supports   the   issuing   authority’s   probable   cause

determination, notwithstanding that error. We thus affirm.


*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
J-A02035-16


     The relevant facts of this case follow. On March 21, 2014, Detective

Anthony Lombardo of the Lancaster County Drug Task Force applied for and

executed a search warrant for       Appellant’s storage    unit.    Detective

Lombardo’s affidavit of probable cause set forth the following relevant

allegations, which we reproduce with minor alterations:

        3. That during the month of September 2012, your Affiant
        spoke with a Reliable Confidential Informant (CI#1),
        whose information has led to at least (2) prior arrests and
        convictions for felony violations of the PA Controlled
        Substance, Drug, Device, and Cosmetic Act.. CI#1 related
        that he/she has knowledge of a white male, [Appellant],
        who is in the business of selling large amounts of powder
        cocaine and Marijuana in the Lancaster City area. CI#1
        additionally related that [Appellant] lives at 1223 Union St.
        Lancaster. CI#1 knew this information to be true because
        he/she had purchased cocaine from [Appellant] as recently
        September 2012.         CI#1 has demonstrated his/her
        knowledge of controlled substances, to specifically include
        cocaine and Marijuana, its packaging, pricing and
        terminology.

        4. That during the month of September 2012, your Affiant
        obtained a PENNDOT photograph of [Appellant, which]
        CI#1 positively identified . . . as being same individual
        known to him/her as described in paragraphs #3.

        5. That during the month of February 2014, Det. Gregory
        Macey of the Lancaster County Drug Task Force, spoke
        with a Reliable Confidential Informant (CI#2), whose
        information has led to at least (1) prior arrest and
        conviction for felony violations of the PA Controlled
        Substance, Drug, Device, and Cosmetic Act.. CI#2 related
        that he/she has knowledge of a white male, [Appellant],
        who is in the business of selling large amounts of powder
        cocaine and Marijuana. CI#2 has demonstrated his/her
        knowledge of controlled substances, to specifically include
        Cocaine and Marijuana, its packaging, pricing and
        terminology.



                                    -2-
J-A02035-16


       6. That during the month of February 2014, Det. Greg
       Macey of the Lancaster County Drug Task Force obtained a
       PENNDOT photograph of [Appellant, which] CI#2 positively
       identified . . . as being same individual known to him/her
       as described in paragraphs #5.

       7. That during the month of March 2014, Agents from the
       Drug Enforcement Administration Harrisburg Resident
       Office spoke with a citizen in good standing within the
       community. The named citizen, who wished to remain
       anonymous, stated that [Appellant] was making frequent
       short term trips to storage unit #503 located within Lanco
       Mini Storage located at 1813 Old Philadelphia Pike,
       Lancaster, PA.

       8. That on 21 March 2014, Michael Neff of the Drug
       Enforcement Administration spoke with the manager of
       Lanco Mini Storage. The manager advised that [Appellant]
       is the sole lessee of unit #503 at Lanco Mini Storage
       located at 1813 Old Philadelphia Pike, Lancaster, PA and
       has been so since renting the unit in August 2013. The
       manager further stated that the last time that Leed
       accessed the unit was on March 20, 2014.

       9. That Off Billiter of the Manheim Township Police
       Department, attended a six week handler and K9
       certification course in Canada conducted by Baden K9 in
       Apr-May 2008.        Both handler and K9 receive re-
       certifications and twice monthly training.      They have
       attended courses and certifications of both handler and K9
       to include[ a Baden K9 Patrol & Narcotics recertification on
       December 9, 2008, and numerous other certifications
       between December 8, 2010, and February 24, 2012].

       10. That on March 21, 2013, your Affiant requested Officer
       Billiter and his K9 partner Ruger, of the Manheim Twp
       Police Department to conduct K9 sweep of unit #503 at
       Lanco Mini Storage located at 1813 Old Philadelphia Pike,
       Lancaster, PA for the presence of narcotics. At approx.
       1644 hrs, Officer Billiter and K9 Ruger conducted a sweep
       of random storage units to include unit#503. Each and
       every time Ruger alerted on unit#503 and Officer Billiter
       advised your Affiant that K9 Ruger had alerted on the unit,
       indicating the presence of narcotics.


                                  -3-
J-A02035-16



          11. That your Affiant respectfully requests that a Search
          Warrant be granted for Unit#503 located at Lanco Mini
          Storage, 1813 Old Philadelphia Pike

Aff. of Probable Cause, 3/21/14, at ¶¶ 3-11. An assistant district attorney

approved    the   warrant   application.    Appl.   for   Search   Warrant   and

Authorization, 3/21/14, at 1.    A magisterial district judge issued a search

warrant at 7:00 p.m. on March 21, 2014. Id.

     Officers searched Appellant’s storage unit at 7:11 p.m. that same day

and seized approximately fifteen pounds of marijuana, $9,900, plastic bags,

and a scale.      See N.T. Trial, 5/4/15, at 12-13.        Additionally, officers

discovered Appellant’s personal documents, including a bank statement and

an income tax return, inside the unit. See Aff. of Probable Cause, 3/23/14,

at ¶ 3.    Relying, in part, on the evidence from the storage unit, officers

obtained a second search warrant for Appellant’s bank records on March 23,

2014. See id. at ¶¶ 3, 9.

     On March 31, 2014, Detective Lombardo filed a criminal complaint

charging Appellant with PWID.2 Appellant was arrested on April 2, 2014. On

April 4, 2014, officers obtained a third search warrant for Appellant’s

mother’s residence.    The issuance of the third warrant was based on the

evidence obtained from the previous two searches, as well as a recorded


2
  Appellant was also charged with possession of paraphernalia, 35 P.S. §
780-113(a)(32), but that charge was withdrawn before the filing of the
information.



                                      -4-
J-A02035-16


telephone conversation between Appellant and his mother while Appellant

was in the county jail. See Aff. of Probable Cause, 4/4/14, at ¶¶ 3, 14, 15.

The third search warrant resulted in the seizure of an additional $8,900 and

a cellphone from a safe in his mother’s residence.

      On July 8, 2014, Appellant filed an omnibus pretrial motion, which

included a motion to suppress the evidence from his storage unit.           On

November 24, 2014, the trial court convened a suppression hearing.

Appellant’s counsel argued the March 21, 2014 warrant for his storage unit

was “stale” and “the affidavit of probable cause fail[ed] to state specifically

enough information to warrant the [magisterial district judge] to issue the

search warrant.” N.T., 11/24/14, at 3-4. Appellant’s argument focused on

Paragraphs 3, 4, and 10 of the affidavit of probable cause.      See id. at 4.

The trial court summarized Appellant’s “staleness issues” as “the indication

on the search warrant that it was March 21, 2013 that the K-9 search was

conducted[.]” Id. (emphasis added). Counsel further claimed the defect in

the March 21 warrant tainted the evidence recovered under the subsequent

warrants for his bank account and his mother’s home. See id.

      The Commonwealth, over Appellant’s objection, called Detective

Lombardo to testify that the canine sweep occurred on “March 21, 2014, the

same day that [the detective] completed the search warrant or application.”

Id. at 4-5, 7 (emphasis added).        When asked by the Commonwealth

whether the March 21, 2013 date in the affidavit of probable cause was “a



                                     -5-
J-A02035-16


typographical error,” the detective replied, “Yes.”    Id. at 7.   Appellant did

not cross-examine the detective or present further evidence.          The court

ordered the parties to submit briefs, and both parties complied.

     On February 23, 2015, the trial court denied Appellant’s suppression

motion.   The court concluded it would not consider Officer Lombardo’s

testimony at the suppression hearing. Trial Ct. Op., 2/23/15, at 6-7 & n.5.

Nevertheless, it found that “when reviewing the four corners of the

application in a common sense and realistic fashion, it is clear that the K9

sweep took place on March 21, 2014 and that the indication that it occurred

on March 21, 2013 reflects an obvious typographical error.” Id. at 11. The

court cited numerous cases in which our courts “have infused common sense

into their review of affidavits submitted in support of search-warrant

applications.” Id. at 8-10. The court acknowledged the case law was not

“precisely on-point with the facts of the instant case . . . .”      Id. at 11.

However, it applied “guiding principles” to determine the existence of a

typographical error and find the canine sweep occurred on March 21, 2014,

the same day Detective Lombardo applied for the first search warrant. Id.

Thus, the court determined that “the magist[erial] district judge . . . could

reasonably have concluded that there was sufficient probable cause to issue

the warrant” to search Appellant’s storage unit. Id.

     On May 4, 2015, Appellant proceeded to a stipulated nonjury trial at

which the trial court found him guilty.      On July 16, 2015, the court



                                    -6-
J-A02035-16


sentenced Appellant to twenty to sixty months’ imprisonment for PWID and

granted his motion for bail pending appeal. Appellant timely filed a notice of

appeal and complied with the court’s order to submit a Pa.R.A.P. 1925(b)

statement.

      Appellant presents the following question for review:

          Whether the [trial] court erred as a matter of law when it
          determined a magisterial district justice had a substantial
          basis to conclude that the affidavit of probable cause for a
          storage unit warrant contained sufficient facts amounting
          to probable cause when any finding of probable cause
          required ignoring or changing an explicit date contained in
          the warrant’s affidavit?

Appellant’s Brief at viii.

      Appellant presents three arguments in support of his claim of error.

First, he contends “the affidavit of probable cause for the [March 21, 2014]

warrant at issue [did] not provide probable cause to believe, at the time of

its issuance, that contraband would be located at [his] storage unit . . . .”

Id. at 18. Appellant observes “the only allegation of any sales being made

to a specific informant” was two years old. Id. at 15. Further, the face of

the March 21, 2014 affidavit of probable cause indicated that the canine

sweep occurred in March 2013, which was (1) “prior to when Appellant was

even the lessee of the unit[,]” (2) “without any suspicion related to the

storage unit itself or a connection to Appellant[,]” and (3) “one year prior to

the application and issuance of the search warrant.”      Id.   The remaining

allegations from February and March 2014, he notes, consisted of general



                                     -7-
J-A02035-16


reports that he was selling drugs, regularly visited the storage unit, and was

the lessee of the unit. Id. at 16-17. Thus, Appellant claims the allegations

were stale and did “not provide specific information regarding the presence

of contraband at the storage at the time the warrant was issued.” Id. at 16.

      Second, Appellant contends there was “no specific factual support

contained within the affidavit’s four corners to conclude exactly when or if a

canine sweep was conducted at any time other than was explicitly and

specifically represented in the affidavit of probable cause.”   Id. at 20. He

emphasizes that the contents of the affidavit must be “sworn to before the

issuing authority” and taken as true.      Id. at 19-20 (citing Pa.R.Crim.P.

203(B)).     Therefore, he asserts an issuing authority—and implicitly, a

reviewing court—cannot be permitted to “edit the contents of an affidavit.”

Id. at 20.      He further suggests that “permitting a magist[erial district

judge] to act as a rubber stamp for the Commonwealth by allowing [the

issuing authority] to ‘gloss over’ an affidavit’s contents and simply issue a

warrant would deny [a defendant’s] state and federal protections.”      Id. at

20, 27. Appellant also distinguishes the case law regarding omissions and

mistakes cited by the trial court. Id. at 22-24. In so doing, he proposes

that a court may “fill gap(s) left by omitted information,” but cannot “edit or

change” the allegations to find probable cause. Id. at 24.

      Third, in a single paragraph, Appellant states the search warrants for

his bank account and his mother’s residence were tainted by the illegality of



                                     -8-
J-A02035-16


the March 21st warrant.      Id. at 27.     He concludes that “the warrants

subsequently executed on [his] savings account and on his familial residence

were direct results of the seizures occurring from the storage unit search on

March 21, 2014.” Id.

        The Commonwealth responds by citing the principle that “[a] search

warrant affidavit ‘is to be tested by the court with a common sense and a

realistic manner, and not subjected to overly technical interpretations; the

magistrate’s determination of probable cause is to be accorded great

deference on review.’”      Commonwealth’s Brief at 9 (citations omitted).

Further, it notes this Court has held that “‘[t]he chronology established by

the affidavit of probable cause must be evaluated according to a common

sense    determination.’”    Id.   (citations   omitted).   According   to   the

Commonwealth, “[c]ase law supports the [trial] court’s reasoning” and the

court properly interpreted the chronological indicators in the affidavit of

probable cause to conclude that “the K9 sweep took place on March 21,

2014” and “the indication that it occurred on March 21, 2013 reflects an

obvious typographical error.” Id. at 10 (citing Trial Ct. Op. at 11-12).

        For the reasons that follow, we discern no error of law in the trial

court’s use of a common sense and realistic approach to conclude that

probable cause existed within the four corners of the challenged affidavit.

See Trial Ct. Op. at 11.     Furthermore, the record supported the court’s

factual findings that the reference to “March 21, 2013” was a typographical



                                      -9-
J-A02035-16


error and the canine sweep occurred on March 21, 2014.            We reject

Appellant’s suggestion that the requirement that the affiant swear to the

statements in the affidavit precludes a reviewing court from (1) discerning

the existence of a typographical error and (2) evaluating the circumstances

surrounding the error to determine an issue of fact material to probable

cause.

      The following precepts govern our review:

            Our standard of review in addressing a challenge to
            the denial of a suppression motion is limited to
            determining whether the suppression court’s factual
            findings are supported by the record and whether
            the legal conclusions drawn from those facts are
            correct. . . . Where, as here, the appeal of the
            determination of the suppression court turns on
            allegations of legal error, the suppression court’s
            legal conclusions are not binding on an appellate
            court, whose duty it is to determine if the
            suppression court properly applied the law to the
            facts. Thus, the conclusions of law of the courts
            below are subject to our plenary review.

Commonwealth v. Hoppert, 39 A.3d 358, 361-62 (Pa. Super. 2012)

(citation omitted).

      “Probable cause exists where the facts and circumstances within the

affiant’s knowledge and of which he has reasonably trustworthy information

are sufficient in themselves to warrant a man of reasonable caution in the

belief that a search should be conducted.” Id. at 362.

         [A]ge of the information supporting a warrant application
         is a factor in determining probable cause. If too old, the
         information is stale, and probable cause may no longer
         exist. Age alone, however, does not determine staleness.


                                   - 10 -
J-A02035-16


        The determination of probable cause is not merely an
        exercise in counting the days or even months between the
        facts relied on and the issuance of the warrant. Rather,
        we must also examine the nature of the crime and the
        type of evidence.

Id. at 363 (citation and emphasis omitted).

     As to Appellant’s initial staleness claim, the record reveals the

allegations from 2014 included a confidential informant’s report that “he/she

ha[d] knowledge of [Appellant], who is in the business of selling large

amounts of powder cocaine and Marijuana.”          Aff. of Probable Cause,

3/21/14, at ¶ 5 (relating the report of “CI#2”). A citizen also reported that

Appellant “was making frequent trips” to his storage unit. Id. at ¶ 7. Police

obtained information that Appellant was the sole lessee of the unit since

August 2013 and last accessed the unit on March 20, 2014.        Id. at ¶ 8.

However, the last reported observation of Appellant selling a controlled

substance dated back to September 2012. Id. at ¶ 3 (asserting “CI#1 knew

this information to be true because he/she had purchased cocaine from

[Appellant] as recently September 2012”).

     Therefore, had the canine sweep occurred on March 21, 2013—five

months before Appellant leased the unit and one year before the application

for the search warrant—the logical connection between Appellant’s alleged

criminal conduct in 2014 and the possibility that his storage unit contained

evidence would be untenable. Accordingly, Appellant’s first argument—that

the information on the face of the affidavit was stale—has arguable merit.



                                   - 11 -
J-A02035-16


Further, the timing of the canine sweep constitutes an issue of fact material

to the question of probable cause.3

     We thus turn to the crux of this appeal, namely, the trial court’s

determinations that the March 21, 2013 date was a typographical error and

the magisterial district judge could find probable cause notwithstanding that

error. As noted by the parties and the trial court, there is ample case law

holding that a warrant may be upheld notwithstanding (1) a magisterial

district judge’s typographical errors, see Commonwealth v. Swint, 389

A.2d 654, 656-57 (Pa. Super. 1978) (discussing error in the magisterial

district judge’s dating of the issuance of the warrant); Commonwealth v.

Chinea, 371 A.2d 944, 945-46 (Pa. Super. 1977) (same),              (2) incorrect

addresses   of   the   places   to    be   searched,   see   Commonwealth       v.

Washington, 858 A.2d 1255, 1247-48 (Pa. Super. 2004) (discussing error

in the affiant’s notation of the address of the premises to be searched);

Commonwealth v. Belenky, 777 A.2d 483, 487 (Pa. Super. 2001) (same),

or (3) omissions regarding the timeframe of the alleged criminal activity.

See Commonwealth v. Baker, 518 A.2d 802, 804 (Pa. 1986) (discussing

omissions   regarding    when    an    informant   observed   criminal   activity);

Commonwealth v. Murphy, 916 A.2d 679, 685-86 (Pa. Super. 2007)

(same); Commonwealth v. Haggerty, 564 A.2d 1270, 1271 (Pa. Super.

3
  Indeed, the Commonwealth does not argue that probable cause could be
found even if Detective Lombardo’s references to the canine sweep were
omitted.



                                       - 12 -
J-A02035-16


1989) (same); accord Commonwealth v. Ruey, 892 A.2d 802, 811, 815

(Pa. 2006) (applying “common-sense distinction between the absence of

probable cause and the mere lack of a full and complete articulation of the

same” to hold affiant’s omissions of references regarding the credibility and

reliability of EMS personnel and hospital at which the defendant was

admitted did not negate the magisterial district judge’s probable cause

determination).

     However, as Appellant and the trial court recognized, the above-cited

cases involved (1) “technical” errors that did not affect the issuing

authority’s determination of probable cause, (2) omissions resolved upon the

presumption that the underlying allegations of criminal activity were recent,

and (3) errors that were cured by other allegations in the affidavit of

probable cause.     Those differences, however, do not give rise to a

meaningful legal distinction in light of the guiding principles governing a

probable cause determination.

     The Pennsylvania Supreme Court, in Commonwealth v. Gray, 503

A.2d 921 (Pa. 1985), adopted the “more practical” test for probable cause

set forth by the United States Supreme Court in Illinois v. Gates, 462 U.S.

213 (1983). See Gray, 503 A.2d at 925-26 (discussing Gates, Spinelli v.

United States, 393 U.S. 410 (1969), and Aguilar v. Texas, 378 U.S. 108

(1964)).    Recognizing that probable cause is based on “the factual and

practical considerations of everyday life on which reasonable and prudent



                                   - 13 -
J-A02035-16


men,    not   legal   technicians,   act,”   both   the   United   States   and   the

Pennsylvania Supreme Courts have emphasized that “probable cause

determinations must be based on common sense non-technical analysis.”

See id. (citations and quotation marks omitted). Thus,

         The task of the issuing magistrate is simply to make a
         practical, common-sense decision whether, given all the
         circumstances set forth in the affidavit before him,
         including the “veracity” and “basis of knowledge” of
         persons supplying hearsay information, there is a fair
         probability that contraband or evidence of a crime will be
         found in a particular place. And the duty of a reviewing
         court is simply to ensure that the magistrate had a
         “substantial basis for . . . conclud[ing] that probable cause
         existed.”

Id. (quoting Gates, 462 U.S. at 238-39).

       Moreover, the United States Supreme Court recognized “the informal,

often hurried context in which [a test for probable cause] must be applied . .

. .” See Gates, 462 U.S. at 236.

         [A]ffidavits are normally drafted by nonlawyers in the
         midst and haste of a criminal investigation. Technical
         requirements of elaborate specificity once exacted under
         common law pleading have no proper place in this area.
         Likewise, search and arrest warrants long have been
         issued by persons who are neither lawyers nor judges, and
         who certainly do not remain abreast of each judicial
         refinement of the nature of probable cause.

Id. at 235 (citations and quotation marks omitted).

       Further,

         after-the-fact scrutiny by courts of the sufficiency of an
         affidavit should not take the form of de novo review. A
         magistrate’s determination of probable cause should be
         paid great deference by reviewing courts. A grudging or


                                        - 14 -
J-A02035-16


        negative attitude by reviewing courts toward warrants[ ] is
        inconsistent with the Fourth Amendment’s strong
        preference for searches conducted pursuant to a warrant;
        courts should not invalidate . . . warrant[s] by interpreting
        affidavit[s]  in   a   hypertechnical,     rather   than    a
        commonsense, manner.

Id. at 236 (citations and quotation marks omitted).

     Instantly, Paragraphs 1 and 2 of the affidavit of probable cause recited

the qualifications of the affiant, Detective Lombardo, and the general

practices of “[p]ossessors and sellers of illegal drugs.”    Aff. of Probable

Cause, 3/21/14, at ¶¶ 1-2.    However, Paragraphs 3 and 4 referred to the

report by CI#1 and the identification of Appellant in September of 2012. Id.

at ¶¶ 3-4.   Notably, the reference to the canine sweep did not follow the

information obtained in September of 2012.

     Paragraphs 5 and 6 referred to the reports by CI#2 and the

identification of Appellant in February 2014.   Id. at ¶¶ 5-6.   Paragraph 7

contained the a citizen’s report, in March of 2014, that Appellant made

numerous trips to the storage unit.    Id. at ¶ 7.    Paragraph 8 stated an

investigator spoke with the manager of the storage facility on March 21,

2014, and confirmed Appellant was the lessee of the storage unit since

August of 2013. Id. at ¶ 8.

     Paragraph 9 was an anomaly.            Similar to Paragraphs 1 and 2,

however, Paragraph introduced the magisterial district judge to a police

officer, Officer Billiter, and recited his qualifications to conduct a canine




                                   - 15 -
J-A02035-16


sweep. Id. at ¶ 9. Paragraph 9 also contained an extensive recitation of

the certifications Officer Billiter received between 2008 and 2012. Id.

      In Paragraph 10, Detective Lombardo alleged that Officer Billiter and

his canine partner, Ruger, conducted a sweep around the storage unit. Id.

at ¶ 10. Paragraph 10 contained the language at issue in this appeal: “on

March 21, 2013, your Affiant requested Officer Billiter and his K9 partner

Ruger, of the Manheim Twp Police Department to conduct K9 sweep . . . .”

Id. That sweep occurred at 4:44 p.m., and Ruger alerted to the presence of

narcotics. Id.

      Notably,   the   essential    allegations   regarding   Appellant’s   criminal

activity in Paragraphs 3 through 8 and 10 were set forth in chronological

order.   See id. at ¶¶ 3-8, 10. Paragraph 10, however, was the only

paragraph containing an express reference to the time of day when an event

occurred. See id. at ¶ 10. Moreover, it was the final substantive paragraph

before the request for the warrant in Paragraph 11.

      The trial court’s finding that Detective Lombardo’s statement the

canine sweep occurred on March 21, 2013, was a typographical error is thus

supported by an application of common sense. See Gates, 462 U.S. at 238;

Gray, 502 A.2d at 925-26.          It is reasonable to believe the error escaped

detection by the detective, the reviewing assistant district attorney, and the

magisterial district judge, in light of chronological structure of the affidavit

and its placement on the last page of the affidavit immediately before the



                                        - 16 -
J-A02035-16


request for the warrant. Considering “the informal, often hurried context” of

the application process, we do not fault the parties for overlooking the error.

Cf. Gates, 462 U.S. at 236.

      We also agree with the trial court that the affidavit of probable cause

contained sufficient chronological milestones to believe that the canine

sweep occurred immediately before Detective Lombardo applied for and

obtained the search warrant at 7:00 p.m., on March 21, 2014.                   The

allegations, as well as the indication that the sweep occurred at a specific

time, all suggest that the canine sweep was the final event before the

detective sought the search warrant. Indeed, it would defy common sense

to believe Detective Lombardo squandered police resources on a sweep of

the storage unit in March 2013, one year before the allegations Appellant

was visiting his storage unit frequently and the March 21, 2014 interview of

the facility’s manager that confirmed Appellant’s link to the specific unit.

      Thus, we discern no abuse of discretion or error in the trial court’s

conclusions that the reference to “March 21, 2013” was a typographical error

and that the error did not invalidate the warrant. See Gates, 462 U.S. at

235-36, 238-39.     The court was entitled to consider the totality of the

circumstances set forth in the affidavit of probable cause. See id. at 238-

39; Gray, 503 A.2d at 925. As the record supports the court’s findings of

fact and its conclusion that the issuing authority had a substantial basis




                                     - 17 -
J-A02035-16


reveals no error of law, we discern no basis to disturb the court’s

determinations. See Hoppert, 39 A.3d at 361-62.

      As to Appellant’s remaining arguments, we find his reliance on the

“sworn   to”   requirements   of    the   affidavit   unpersuasive.   Appellant’s

suggestion that the presumption that an affiant’s allegations must be

considered true to preclude a court from recognizing a typographical error is

hypertechnical.    Moreover, it fails to accommodate for the practical

considerations that underlie the well-settled common sense approach. See

Gates, 462 U.S. at 235-36.         Similarly, Appellant’s argument that the trial

court’s recognition of typographical errors diminishes the role of the issuing

authority as a neutral arbiter is belied by the precept that a reviewing court

should not take a grudging approach to warrants. See id. at 236. Indeed,

where, as here, the circumstances suggest the error was overlooked,

Appellant’s assertions that the issuing authority abdicated its proper role as

a neutral arbiter and acted solely as a “rubber stamp” are baseless.

      Finally, because Appellant has not demonstrated that the March 21,

2014 search warrant was improperly issued, no relief is due on his claim that

the subsequent two warrants for his bank account and his mother’s

residence were tainted.

      Judgment of sentence affirmed.




                                       - 18 -
J-A02035-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/1/2016




                          - 19 -